UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUEL C. ROUNDTREE,                                                     :
                                                                       :
                                    Plaintiff,                         :     19-CV-2475 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
NYC, et al.,                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         By Order dated June 14, 2021, the Court directed the parties to appear for an initial
pretrial conference by telephone on July 1, 2021, at 4:30 p.m. ECF No. 113. Plaintiff Juel
Roundtree, who is proceeding without counsel, did not appear for the conference. In light of that
failure to appeal, the conference is hereby RESCHEDULED for July 14, 2021 at 2:30 p.m. If
Roundtree fails to appear for that conference as well, sanctions may be imposed and/or his
case may be dismissed for failure to prosecute.

        The conference will be held remotely by teleconference in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.) Consistent
with Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in Light of COVID-
19, no later than 24 hours before the conference, defense counsel shall send a joint email to
the Court with a list of those who may speak during the teleconference and the telephone
numbers from which they expect to join the call. More broadly, participants should review and
comply with the rules and guidance regarding teleconferences set forth in the Court’s Emergency
Individual Rules and Practices in Light of COVID-19.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, who is proceeding
without counsel.

        SO ORDERED.

Dated: July 2, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
